Citation Nr: 1127120	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-08 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, from September 1972 to September 1975, and from June 22, 2004 to November 27, 2005, including service in Iraq.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.

In August 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), directing the RO/AMC to complete the following development: to obtain a complete copy of the Veteran's VA treatment records pertaining to his hearing loss, hypertension, and sleep apnea, dated since July 2006; to obtain medical records pertaining to the Veteran's employment; to obtain outstanding private medical records; and to schedule the Veteran for VA examinations to determine the nature and etiology of his claimed disabilities of bilateral hearing loss, hypertension, and sleep apnea.  The RO/AMC acquired the Veteran's VA treatment records, dated from July 2006 to July 2009; his private treatment records from Dr. Tuano, dated from May 2000 to April 2008; a record of audiograms from his employer, ranging from February 1988 to February 2002; and an ambulatory sleep study report dated in February 2009.  The Veteran was then afforded VA examinations dated in March, April, and August 2010, pertaining to the claimed disabilities as noted above.  Subsequently, in an April 2011 rating decision, the AMC granted the Veteran service connection for hypertension and stated that the rating decision represented a total grant of benefits sought on appeal for that issue, and as such, the issue was considered resolved in full.  Finally, the AMC issued a supplemental statement of the case in April 2011.  The Board finds that the RO/AMC substantially complied with the August 2009 remand directives and that no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

FINDINGS OF FACT

1.  The evidence of record does not support a finding that the Veteran's bilateral hearing loss had its onset during service or is related to any in-service disease, event, or injury, or was aggravated by his active service.

2.  The Veteran has sleep apnea that was incurred in, or caused by, his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (West 2002 & Supp. 2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2010).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Regarding the Veteran's claim of entitlement to service connection for bilateral hearing loss, he has received essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in April 2006 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) as stated above.  In light of the denial of this claim, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess, supra.

As to the duty to assist, the RO has obtained the Veteran's service treatment records, his VA and private treatment records, and has afforded him multiple VA examinations.  The Veteran has not indicated that there are other outstanding treatment records he wished VA to obtain.  

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this issue on appeal.

As a result of its decision to grant entitlement to service connection for sleep apnea, the Board finds that any failure on the part of VA to notify and/or develop this claim pursuant to the VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), cannot be considered prejudicial to the Veteran.  

II.  Service Connection

To establish service connection for the claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  See 38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. § 3.303 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed disability, there must be (1) the existence of a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  See Barr v. Nicholson,   21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	A.  Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss as a result of his active military service.  More specifically, he has contended that during his period of service from June 2004 to November 2005, that he served in a combat zone in Iraq and that he was exposed to significant military noise.

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection may be granted for certain chronic diseases, including organic diseases of the nervous system such as a sensorineural hearing loss, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Here, hearing loss was first demonstrated in 1979, more than one year after the Veteran's separation from service in September 1975.

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2010).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

If a pre-existing disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but a veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); see 38 C.F.R. § 3.306 (2010); Jensen, supra., at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

With respect to the first required element to establish service connection, current disability, the results of the Veteran's April 2010 VA audiological examination are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
65
80
LEFT
20
25
30
55
70

Additionally, the Veteran scored 90 percent for the right ear and 88 percent for the left ear on the speech perception test.  The examiner diagnosed the Veteran with mild sloping to severe bilateral sensorineural hearing loss from 2000 to 8000 Hertz.  These findings establish that the Veteran currently suffers from bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2010); see also Shedden, supra.

With respect to the second element required to establish service connection, in-service disease or injury, the Veteran's service treatment records (STRs) are devoid of evidence of treatment for or complaints of hearing loss during the Veteran's terms of service from October 1966 to September 1975.  Additionally, the Veteran's STRs reveal that he had normal hearing for VA purposes on his August 1975 examination, conducted near the end of his first two periods of service.  The results of that audiological examination are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
NA
30
LEFT
25
20
5
NA
25

Accordingly, the Veteran did not exhibit hearing loss by VA standards during his first two periods of service.  See 38 C.F.R. § 3.385 (2010).  See also Shedden, supra.  However, he has given a history of noise exposure during service and his statements in this regard are competent and credible.

As revealed by the evidence in the claims folder, the Veteran was first noted to have hearing loss for VA purposes in a November 1979 National Guard enlistment examination.  The results of that audiological examination, performed more than four years following the Veteran's first periods of active service, are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
10
25
45
LEFT
15
15
5
45
25

The evidence of record reveals that the Veteran's hearing has progressively deteriorated since that time.  

The Veteran was afforded VA examinations in May 2006 and April 2010, in order to determine the etiology of his hearing loss.  At the May 2006 VA examination, the Veteran complained of having bilateral hearing loss present for approximately one year.  He reported having been exposed to significant military noise during his last period of active service, while he was stationed in Iraq.  He additionally reported having 18 years of occupational noise exposure from working in a plant.  He indicated that hearing protection was required on the job and that annual OSHA examinations were performed to monitor his hearing.  Reports of the hearing examination are contained in the claims folder.  The results of his May 2006 audiological examination are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
65
80
LEFT
25
30
35
60
70

Additionally, the Veteran scored 92 percent for the right ear and 96 percent for the left ear on the speech perception test.  The examiner diagnosed the Veteran with mild sloping to severe bilateral sensorineural hearing loss at 1000 to 8000 Hertz.  The VA examiner did not provide an opinion as to the etiology of the Veteran's bilateral hearing loss.  

In the April 2010 VA examination report, the VA examiner noted that the Veteran had multiple tours of duty and that his military occupational specialties were those of a petroleum supply specialist and a military policeman.  She noted the Veteran's history of occupational noise exposure and military noise exposure and provided the diagnoses, as noted previously.  The examiner then provided the opinion that the Veteran's current hearing loss was less likely as not caused by or a result of military noise exposure.  The examiner based her opinion on the fact that the Veteran's hearing examinations performed during and at separation were essentially normal and that no standard threshold shift (STS) occurred bilaterally.  The Board notes that the Veteran has not reported a continuity of hearing loss symptomatology since his first two periods of active service.  Accordingly, with respect to his first periods of service, the Veteran does not meet the third required element to establish service connection, causal relationship.  See Shedden, supra.  

Regarding the Veteran's contention that his bilateral hearing loss was aggravated by his final period of service, from June 22, 2004 to November 27, 2005, the Veteran's STRs reveal that he had extensive hearing loss at the commencement of that term of service.  The results of his June 2004 audiological examination are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
65
85
LEFT
35
40
30
60
65

The Board finds that the presumption of soundness does not attach in this case regarding the Veteran's hearing.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b)(1) (2010).  This is so because at the time of his entrance examination, the Veteran's ears exhibited hearing loss that met VA standards under 38 C.F.R. § 3.385.   As such, the Board finds that bilateral hearing loss was a pre-existing condition.

As the presumption of soundness does not apply, the evidence must establish that aggravation of the Veteran's hearing loss occurred during service.  As stated above, 38 U.S.C.A. § 1153 contains a presumption of aggravation when it is shown that a pre-existing disorder underwent an increase in disability during service.

The results of the Veteran's November 2005 audiological examination, performed near the end of his final period of active service, are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
60
70
LEFT
20
25
30
55
65

These results reveal that the Veteran's hearing improved or remained essentially the same bilaterally.  In this regard, the April 2010 VA examiner provided the opinion that the Veteran's hearing loss was not aggravated/worsened by his last period of service.  She based her opinion on the results of the hearing examinations, including comparison of the June 2004 and November 2005 puretone thresholds, and found that no STS occurred during that period of time.  

In sum, the record does not demonstrate that the Veteran's pre-existing hearing loss underwent an increase in severity during his service from June 2004 to November 2005.  Even though it is conceded that the Veteran was exposed to acoustic trauma during service, there is no indication in the medical evidence of an increase in the underlying severity of the pre-existing hearing loss.  Accordingly, the Board finds that the presumption of aggravation is not raised in the record.  

Considering all of the evidence of record, the Board finds that the Veteran does not meet all of the elements required for service connection.  While he currently has hearing loss in accordance with VA standards, he did not incur hearing loss during his first two periods of service.  The April 2010 VA examiner was unable to provide a causal connection between his later hearing loss and his first two periods of service.  Moreover, there is no evidence in the claims folder to suggest that the Veteran has pleaded a continuity of symptomatology with respect to his hearing loss claim.  See 38 C.F.R. § 3.303(b) (2010).  Additionally, the Veteran's pre-existing hearing loss was not aggravated by his last period of active service.  The presumption of aggravation has not been raised.  The April 2010 VA examiner provided the opinion that the Veteran's hearing loss was not aggravated or worsened during that period of service.  While the Veteran is competent to describe his symptoms, his statements as to the worsening of his hearing loss during service are not found to be credible in light of his entrance and separation examination reports which showed that his hearing loss remained essentially the same and the opinion of the VA examiner.  In addition, he is not competent to provide an opinion on a complex medical matter.

For the reasons and bases provided above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  Accordingly, the Veteran's claim for service connection for bilateral hearing loss is denied.

	B.  Sleep Apnea

The Veteran contends that he incurred sleep apnea during his last period of active service.  He specifically contends that he was having problems sleeping and that he reported for a sleep study analysis as soon as possible following his separation from active service.  He was diagnosed with sleep apnea in March 2006, approximately three months following his separation from service.  

With respect to the first required element to establish service connection, current disability, the Veteran was afforded a VA examination for respiratory diseases in August 2010.  The VA examiner diagnosed the Veteran with sleep apnea, currently treated with a continuous positive airway pressure (CPAP) machine.  This diagnosis satisfies the first required element to establish service connection.  See Shedden, supra.

With respect to in-service disease or injury, the Veteran's STRs contain a November 2005 medical examination report, where, in a space corresponding with respiratory and sleep apnea problems, the examiner indicated that the Veteran was exposed to pollutants.  Additionally, the Veteran has credibly and competently reported that he had suffered from sleep apnea symptoms, including not sleeping well, during his active service.  He contended that he did not know what sleep apnea was until after he returned from his deployment to Iraq.  Accordingly, the second required element to establish service connection is satisfied.  See Shedden, supra.

With respect to the final element required to establish service connection, causal relationship, the record contains multiple sleep study reports revealing that the Veteran has had continues problems with sleep apnea since his last period of active service, and that he continually used a CPAP machine to treat his sleep apnea.  The August 2010 VA examiner provided the opinion that the Veteran's sleep apnea was most likely caused by or a result of his military service.  The examiner based his opinion on the fact that it was medically unlikely that the Veteran's condition, that was diagnosed three months after service, was non-existent during his active service.  This opinion, linking the Veteran's current sleep apnea to his active service, satisfies the third required element to establish service connection.  See Shedden, supra.

The Board notes that the RO/AMC requested that the VA examiner who performed the Veteran's August 2010 VA examination provide an addendum to his opinion because of his notation that the Veteran had a soft palate abnormality and that this abnormality together with the size of his soft tissue and the size of his airway contributed to the development of his sleep apnea.  In the March 2011 addendum, the examiner noted that the Veteran's soft palate and airway size are congenital and not due to trauma in service, and that the Veteran has shown no evidence of progression due to military service that is not common to the natural course of obstructive sleep apnea, associated with elevated body mass index.  The Board finds, however, that this addendum offers little probative value as to the etiology of the Veteran's sleep apnea and does not detract from a finding that the Veteran's sleep apnea condition began during active service.  The examiner noted previously that the soft palate abnormality and the size of the Veteran's airway contributed to the development of his sleep apnea.  He did not indicate that these conditions were the sole or even the chief cause of the Veteran's sleep apnea, but merely contributory.  Therefore, as the Board concludes that the examiner's August 2010 opinion adequately established that the Veteran's current sleep apnea disorder was most likely caused by or a result of his active service, the Board will afford minimum weight to the examiner's March 2011 addendum as regarding the etiology of the Veteran's sleep apnea disorder.

Accordingly, the Board finds that the evidence supports the Veteran's claim of entitlement to service connection for sleep apnea.  The aforementioned evidence establishes a current diagnosis of sleep apnea and that the sleep apnea began in service.  Finally, it provides a link, established by medical evidence, that the Veteran's sleep apnea was caused by or a result of his active service.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for sleep apnea is granted.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for sleep apnea is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


